DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6091 in Figure 13.  See specification objections section for a suggested location to add 6091.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 34, line 25 of the page: After “layer resin material”, add 6091, if this is a suitable place for this reference number.  See the drawings objections section, above.
Page 20, paragraph 113, line 21 of the page: Should “FIG. 1” be “FIG. 2”? It appears that the peripheral sealing layer 110 is shown in Figure 2, but not in Figure 1.  
Appropriate correction is required.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya, U.S. Pat. Pub. No. 2018/0301651, Figures 1-4, and further in view of Kubota, U.S. Pat. Pub. No. 2008/0079360, Figure 6.
Kamiya Figures 1-4:

    PNG
    media_image1.png
    343
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    385
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    506
    430
    media_image3.png
    Greyscale

Kamiya Figure 4:

    PNG
    media_image4.png
    417
    633
    media_image4.png
    Greyscale

Kubota Figure 6:

    PNG
    media_image5.png
    375
    473
    media_image5.png
    Greyscale

Regarding claim 1: Kamiya Figures 1-4 disclose a self-luminous display panel (100) that has an image display region (102a) and a peripheral region around the image display region (102a) in plan view, the self-luminous display panel (100) comprising: 5a first substrate (102); an insulating resin layer (116) that is disposed above the first substrate (102); self-luminous elements (128) that are disposed above the insulating resin layer (116) in an area corresponding to the image display region (102a); a sealing layer (120) that is disposed above the self-luminous elements (128); 10an attachment layer (110) that is disposed above the sealing layer (120); and a second substrate (104) that is disposed above the attachment layer (110), wherein the insulating resin layer (116) includes an inner insulating sublayer (see left side of Kamiya Figure 4) and an outer insulating sublayer (see right side of Kamiya Figure 4) with a groove (at 114a) therebetween, the groove being provided in the peripheral region and surrounding the image display region (102a), 15the sealing layer (120) includes a first sealing sublayer (122a), a second sealing sublayer (124), and a third sealing sublayer (122b) that respectively include an inorganic material, a resin material, and an inorganic material, in a range in plan view including the image display region (102a) and extending to at most an inner end portion of the outer insulating sublayer (left side of left portion of 116), the first sealing 20sublayer (122a), the second sealing sublayer (124), and the third sealing sublayer (122b) are layered in this order, outside the range in plan view, the first sealing sublayer (122a) and the third sealing sublayer (112b) are in direct contact with each other, the attachment layer (110) includes: 25a peripheral sealing layer (110) that is positioned inside a peripheral portion of the second substrate (104); and 38when viewed in a cross section perpendicular to a main surface of the first substrate (102) and across the groove, the peripheral sealing layer (110) is at least partially positioned on the outer insulating sublayer (left 116), and an inner end portion of the peripheral sealing layer (110) is positioned outside an inner edge portion of the groove.  Kamiya specification ¶¶ 21-55.  Kamiya does not disclose that the attachment layer includes a joining layer that is positioned in a range surrounded by the peripheral sealing layer.  Instead, Kamiya states that a filler material may be used instead of the peripheral sealing layer.  Id. ¶ 54.
Kubota Figure 6, directed to similar subject matter, discloses the use of a joining layer that is positioned in a range surrounded by the peripheral sealing layer (26).  Kubota specification ¶¶ 61-66.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kamiya to use the Kubota joining layer because the modification would improve the sealing performance of the device.  Id. ¶ 63.
Regarding claim 2, which depends from claim 1: Kamiya discloses that at the inner end portion of the peripheral sealing layer (110), thickness of the second sealing sublayer (124) is smaller than thickness of the outer insulating sublayer (left 116).  The Office notes that this limitation includes an absence of the second sealing sublayer, per applicants’ disclosure.
Regarding claim 3, which depends from claim 1: Kamiya discloses that outside the range in plan view, the first sealing sublayer (122a) and the third sealing sublayer (122b) cover an outer end portion of the outer insulating sublayer (left 116).  See Kamiya Figure 4.
Regarding claim 4, which depends from claim 1: Kamiya discloses that in plan view, an outer end portion of the peripheral sealing layer (110) is positioned outside an outer end portion of the outer insulating sublayer (left 116).  See Kamiya Figures 2-4.
Regarding claim 6, which depends from claim 1: Kamiya discloses that the second sealing sublayer (124) is an applied film.  Kamiya specification ¶ 42.
Regarding claim 8: Kamiya Figures 1-4 disclose a method of manufacturing a self-luminous display panel (100) that has an image display region (102a) and a peripheral region around the image display region (102a) in plan view, the method comprising: preparing a first substrate (102); 5forming an insulating resin layer (116) above the first substrate (102); forming self-luminous elements (128) above the insulating resin layer (116) in an area corresponding to the image display region (102a); forming a sealing layer (120) above the self-luminous elements (128); and joining a second substrate (104) onto the sealing layer (120), wherein 10the forming the insulating resin layer (116) includes providing, in the peripheral region, a groove (at 114a) surrounding the image display region (102a), so as to divide the insulating resin layer (116) into an inner insulating sublayer (116, at right) and an outer insulating sublayer (116, at left), the forming the sealing layer (120) includes: layering, in a range in plan view including the image display region (102a) and 15extending to at most an inner end portion of the outer insulating sublayer (116, left), a first sealing sublayer (122a), a second sealing sublayer (124), and a third sealing sublayer (122b) in this order, the first sealing sublayer (122a), the second sealing sublayer (124), and the third sealing sublayer (122b) respectively including an inorganic material, a resin material, and an inorganic material; and 20layering, outside the range in plan view, the first sealing sublayer (122a) and the third sealing sublayer (122b) in direct contact with each other, the joining the second substrate (104) includes joining the second substrate (104) onto the sealing layer (120) via a peripheral sealing layer (110), the peripheral sealing layer (110) being disposed inside a peripheral portion of the second substrate (104), and when viewed in a cross section perpendicular to a main surface of the first substrate (102) and across the groove, the peripheral sealing layer (110) is at least partially 40positioned on the outer insulating sublayer (116, left), and an inner end portion of the peripheral sealing layer (110) is positioned outside an inner edge portion of the groove.  Kamiya specification ¶¶ 21-55.  Kamiya does not disclose that the joining the second substrate includes joining the second substrate onto the sealing layer via a peripheral sealing layer and a joining layer, the peripheral sealing layer being disposed inside a peripheral portion of the second substrate, the 25joining layer being disposed in a range surrounded by the peripheral sealing layer.  Instead, Kamiya states that a filler material may be used instead of the peripheral sealing layer.  Id. ¶ 54.
Kubota Figure 6, directed to similar subject matter, discloses the use of a joining layer that is positioned in a range surrounded by the peripheral sealing layer (26).  Kubota specification ¶¶ 61-66.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kamiya to use the Kubota joining layer because the modification would improve the sealing performance of the device.  Id. ¶ 63.  Once combined, the combination discloses that the joining the second substrate includes joining the second substrate onto the sealing layer via a peripheral sealing layer and a joining layer, the peripheral sealing layer being disposed inside a peripheral portion of the second substrate, the 25joining layer being disposed in a range surrounded by the peripheral sealing layer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya and Kubota, and further in view of Furuie, U.S. Pat. Pub. No. 2015/0060823, Figure 3.
Furuie, Figure 3:

    PNG
    media_image6.png
    369
    683
    media_image6.png
    Greyscale

Regarding claim 5, which depends from claim 1:  Kubota discloses that its second substrate (25) is a color filter substrate, Kubota specification ¶ 61, but is silent as to the colors of the color filters.
Furuie Figure 3, directed to similar subject matter, discloses that the second substrate (400) is a color filter substrate including filters (403) of at least a 20red color, a green color, and a blue color.  Furuie specification ¶ 32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Furuie color substrate in place of the Kamiya substrate because the modification would have involved a selection of a known part based on its suitability for its intended use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya and Kubota, and further in view of Ota, U.S. Pat. Pub. No. 2010/0090596, Figure 5B.

Ota, Figure 5B:

    PNG
    media_image7.png
    165
    193
    media_image7.png
    Greyscale

Regarding claim 7, which depends from claim 1: The combination does not disclose that the peripheral sealing layer includes an ultraviolet-curing resin material in which spherical gap-forming members are dispersed.
Ota Figure 5B, showing a cross section of a peripheral sealing layer, discloses that its peripheral sealing layer (5, 7) includes an ultraviolet-curing resin material (5) in which spherical gap-forming members (7) are dispersed.  Ota specification ¶¶ 105, 72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the Ota design because the modification would have involved a selection of a known material based on its suitability for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897